EX 99.28(g)(2)(iii) J.P. Morgan ADDENDUM TO MASTER GLOBAL CUSTODY AGREEMENT The undersigned JNL ASF II (SBP), LLC formed under the laws of Delaware, with an address at 6300 Lamar Avenue, Overland Park, Kansas, hereby requests the securities custody services of JPMorgan Chase Bank, N.A., and by its signature below, agrees to the terms and conditions of that certain Master Global Custody Agreement (including amendments thereto) (“the Custody Agreement”) as a Customer as such term is defined therein, that certain Settled Securities Class Action Services Addendum, that certain International Proxy Voting Addendum, each dated June 16, 2011, by and among JPMorgan Chase Bank, N.A. and certain affiliated companies of the undersigned effective as of April 22, 2013. By their signature below, each party hereby agrees to replace Schedule A of the Custody Agreement with Schedule A attached hereto. JNL ASF II (SBP), LLC By:/s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President Date: April 22, 2013 Acknowledged and agreed: JPMORGAN CHASE BANK, N.A. By:/s/ Carrie L. Mark Name: Carrie L. Mark Title: Executive Director Date: 4/19/13 Each entity listed on Schedule A to the Custody Agreement By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President Date: April 22, 2013 Addendum to Master Global Custody Agreement SCHEDULE A List of Accounts JNL/BlackRock Global Allocation Fund Ltd JNL/AQR Managed Futures Strategy Fund Ltd JNL ASF, LLC JNL ASF II (SBP), LLC Addendum to Master Global Custody Agreement
